COOK, Judge
(concurring in part and dissenting in part):
In my dissent in United States v. Bingham, No. 31,550, 3 M.J. 119 (C.M.A.1977), I set out my disagreement with the grounds for reversal relied upon in footnotes 1 and 2 of the majority opinion. However, as the record of the vacation proceeding reflects that the special court-martial convening authority relied on matters which were contained in neither the record nor the notification of the alleged violations of appellant’s probation, I concur with the majority’s disposition of the case.